 THE LITTLEROCK DOWNTOWNER, INC.107The Little Rock Downtowner,Inc.andHospital-Hotel-Motel,Restaurant Employees Union, Local200, Hotel&Restaurant Employees and BartendersInternationalUnion,AFL-CIO.Cases26-CA-2415 and 26-CA-2654November 7, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn July 14, 1967, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, Respondent filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, as modified below.The Union was certified on November 7, 1962.On July 29, 1963, and January 28, 1964, the Boardissued Decisions and Orders, finding in part thatRespondent had unlawfully refused to bargain withthe Union. Following enforcement of these Ordersby the court of appeals on March 5, 1965,2 ,thepartieshelda series of collective-bargainingmeetings through April 8, 1966, although no con-tract was reached. Meanwhile, Respondent had uni-laterally raised the wages of certain employees. AttheApril 8meeting, the Union complained toRespondent that this unilateral action was unlawful,and asked Respondent to agree to cease makingunilateral changes in the future. Upon Respond-ent's refusal, the Union filed the original unfairlabor practice charge in this case, alleging that theRespondent was refusing to bargain collectively inviolation of Section 8(a)(5) and(1) of the Act. TheRegionalDirector refused to issue a complaintbased on the charge. The Union thereupon ap-pealed theRegionalDirector'sDecision byrequesting the General Counsel to review such ac-tion, pursuant to Section 102.19 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended.The Union requested further negotiations withRespondent around the second week of December1966. In late December 1966, the General Counselreversed the Regional Director's Decision anddirected that a complaint be issued, whereuponRespondent agreed to meet with the Union onJanuary 12, 1967.At the meeting, however,Respondent's attorney asked Union RepresentativeYeargan to account for his absence during thepreceding 8 or 9 months. When Yeargan refused todo so, Respondent's attorney advised Yeargan thatRespondent "doubted that the Union representedamajority of its employees," and added thatRespondent would no longer recognize or bargainwith the Union. Following this meeting, Respond-ent, in the latter part of the month, unilaterallychanged the working hours and-days of a number ofits employees. About the same time, the restaurantmanager, Hixon, told a group of employees to stoptalking about the Union, and further told them thatitwould not do them any good even if they did be-long to the Union. He also asked some employeesif they had signed union cards on the job, althoughthere was no explanation that Hixon believed theyhad done so on the job.In these circumstances, we agree with the TrialExaminer's conclusion that Respondent violatedSection 8(a)(1) and (5) of the Act. The violationsconsist not only of the unilateral wage changesmade prior to the meeting of April 8, 1966 3 butalso of the refusal at that meeting to agree to discon-tinue further unilateral action, the refusal to con-tinue to recognize the Union at and after the meet-ing of January 12, 1967, and the subsequent state-ments and unilateral actions set forth above. It iswell settled that after the first year of certificationa Union's majority status is presumed to continue.'In order for Respondent to rebut that presumption,itmust show that it had a reasonable good-faithdoubt of the Union's continuing majority. As we'The TrialExaminer incorrectlyfound that on January 1, 1966, H D.Becker'smonthly wages were increasedfrom $100 to $120 and ChmmieStewart's dailywage was increased from $10 80 to$12. The recordreveals that Stewartreceived the monthly increase and Beckerreceivedthe daily raise2N.L.R.B. v. Little Rock Downtowner,341 F.2d 1020 (C A 8)8We agreewith the TrialExaminer that increasesgranted without con-sultationwith the Unionconstituted unlawful refusals to bargain.With re-gard to Stewart, we specifically reject Respondent's contention that bar-gainingwas not required because Respondent had good cause toincreaseStewart's duties (to conform to the local health officer's order to improvesanitary conditions) and therefore his wages The duty to bargainremainsregardless of the reason for the wage increase.4Celanese Corporation of America,95 NLRB 664The Richard W.KaaseCompany,141 NLRB 245168 NLRB No. 18 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid in C &C Plywood Corporation and Veneers,lnc.,5however, the prior unremedied unfair laborpractices were "of such character and effect as topreclude Respondents from thereafter questioningthe Union's majority status in good faith." In anyevent, as we said inLaystrom Mfg.Co.,6 the ex-istence of a good-faith doubt "requires more thanan employer's mere assertion of it and more thanproof of the employer's subjective state of mind.The assertion must be supported by objectiveconsiderations."Respondent advances several grounds which itclaims "objectively" supported its doubt in January1967: Employee turnover and expressed employeedissatisfaction with the Union. We agree with theTrialExaminer's rejection of these defenses.Respondent also contended before the Trial Ex-aminer, and again contends before us, that anotherbasis for its belief that the Union no longerrepresented a majority of its employees was theabsence of any attempt by the Union to negotiatewithRespondent between April 8, 1966, andDecember 1966. This 8-month hiatus in theUnion's efforts to bargain with Respondent is saidto reveal the Union's abandonment of the unit em-ployees, and, Respondent contended, justified itsinference that the employees no longer supportedthe Union as their bargaining agent.We do not agree. When the Union ceased effortsto bargain with Respondent after April 8, it hadreason for believing that Respondent would notcontinue negotiations in good faith, and filed acharge to that effect. We find merit in this charge inthat on two separate occasions Respondent had uni-laterally altered the wages and working conditionsof employees in the bargaining unit. Both at theApril 8 bargaining meeting in Little Rock and againin early May in Memphis, when Yeargan attemptedto secure Respondent's agreement to a cessation ofunilateral changes, Respondent refused to agree tothese requests. Under the circumstances, Respond-ent could not reasonably regard the Union's sub-sequent 8-month absence from the bargaining tableeither as an abandonment of the unit employees oras an indication of loss of employee support. It iswell settled that where further negotiations appearto be futile, a union is justified in not seeking to con-tinue them.7Respondent'sunilateral changes ofworking conditions, without consultation with thebargaining agent are violations which strike at theheart of the Union's ability to effectively representthe unit employees. There is no clearer or more ef-fective way to erode the ability of the Union to bar-gain for the employees than for Respondent tomake such changes without consultation with theUnion. Respondent, after having committed viola-tions which reasonably resulted in the Union's deci-sion to regard further attempts to bargain as futile,may not seize upon its own wrongs to charge anabandonment by the Union of the unit employeesor to infer a loss of employee support. Rather, it ap-pears to us that the Union's prompt filing of theoriginal unfair labor practice charge, and its ulti-mate successful prosecution of an appeal from theRegional Director's dismissal, amply demonstrateits zealousness and continuing interest in represent-ing the unit employees. Until the April 8 meeting,the Union had met with Respondent many times inan effort to induce Respondent to bargain in goodfaith, as the Act requires. Respondent is in no posi-tion to defend its later withdrawal of recognitionwhen the Union resorted to Board processes in-stead of continuing to try to induce Respondent todischarge its bargaining obligation.Accordingly, we find that Respondent has unlaw-fully refused to bargain with the Union in violationof Section 8(a)(5) and (1).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, TheLittle Rock Downtowner, Inc., Little Rock, Arkan-sas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order.85 163 NLRB 10226 151 NLRB 1482, 1484 Although this Decision was denied enforce-ment,we view the court's action as differing with the Board in evaluatingan evidentiary matter rather than as disagreeing with the applicable princi-ple set forthabove 359 F 2d 799 (C A 7)'Dixie Culvert MfgCo, 87 NLRB 554,Toledo Desk & Fixture Co,75 NLRB 744"Delete from paragraph2(b) of the TrialExaminer'sRecommendedOrder that part thereof which reads to be furnished"and substitutetherefor"on forms providedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon charges,duly filed, the General Counsel of the National LabocRelations Board, by the Regional Director for Region 26(Memphis, Tennessee) issued a complaint on February7, 1967, against The Little Rock Downtowner, Inc.,herein called the Respondent or the Company,allegingthat it had engaged in certain unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act. Thereafter the Respond-ent filed an answer denying the allegations of unlawfulconduct alleged in the complaint.Pursuant to notice, a hearing was held before Trial Ex-aminer John P. von Rohr on April I I and 12, 1967. Allparties were represented by counsel and were affordedopportunity to adduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs have beenreceived from the General Counsel and the Respondentand they have been carefully considered. THE LITTLEROCK DOWNTOWN ER,INC.109Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Arkansas corporation, operates amotel in Little Rock, Arkansas, the only motel involvedherein. The Respondent concedes, and I find, that it is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.'H.THE LABOR ORGANIZATION INVOLVEDHospital-Hotel-Motel, Restaurant Employees Union,Local 200,Hotel & Restaurant Employees and Bartend-ers International Union,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background; the IssueOn November 7, 1962, the Board certified the Unionas the collective-bargaining agent of Respondent's em-ployees in the following unit: All regular and full-time andpart-time employees of Respondent employed at its LittleRock, Arkansas, place of business, including front officeemployees, porters, cleanup men, maids, waitresses,cooks, dishwashers, potwashers, and room service em-ployees, but exclusive of office clerical employees,watchmen and guards, and supervisors as defined in theAct.2On January 28, 1964, the Board issued a Decision andOrder in which it found that the Respondent had engagedin certain unfair labor practices including,inter alia,thatthe Respondent had refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.The LittleRock Downtowner, Inc.,145 NLRB 1286. On March 5,1965, a United States Court of Appeals granted enforce-ment of this finding of the Board.N.L.R.B. v. Little RockDowntowner, Inc.,341 F.2d 1020 (C.A. 8).Following the court's decision, the parties engaged ina series of collective-bargaining meetings. No contractwas reached. A final meeting between the parties washeld on January 12, 1967, at which time the Respondentrefused to bargain with the Union on the asserted groundthat the Union no longer represented a majority of theemployees in the appropriate unit. The principal issue inthis case is whether the Respondent in fact held a good-faith doubt as to the Union's majority status.B.The Facts Pertaining to Respondent's Refusal ToBargainAs noted above, the Respondent admittedly refused tobargain with the Union at a meeting held on January 12,1967. The last bargaining meeting prior to this meetingtook place on April 8, 1966, at which time the Union wasrepresented by Earl Yeargan, then an Internationalrepresentative.Yeargan, it may be noted, acted asrepresentative of Respondent's employees from 1962 to1964. After an absence of approximately 2 years, duringwhich time he was replaced by another union representa-tive, Yeargan again appeared as the union representativeat the April 8 meeting. Thereafter, in about May 1966,Yeargan again left the Little Rock area. He testified thatprior to leaving he advised the Local Union to contact At-torney John Sizemore if any assistance was needed.Yeargan's wife also remained as secretary-treasurer ofthe Local. She resigned this position in October 1966, atwhich time she was replaced by George Creach, whothereafter also acted as business agent for the Local.No agreement having been reached at the April 8,1966, meeting, the Union made no further efforts to bar-gain until the second week in December 1966, at whichtime Sizemore, the Union's attorney, sent a letter toRespondent's attorneys in which he requested the re-sumption of bargaining negotiations.3 It was finallyagreed that a meeting of the parties would be held onJanuary 12, 1967.In themeantime,and shortly after the receipt ofSizemore's bargaining request, Respondent's attorneyscontacted Bart Santaro, the innkeeper and manager of themotel, and sought to ascertain from him whether theUnion still represented a majority of the employees in theappropriate unit.4 Thereafter, once in the latter part ofDecember 1966 and again in about the first week inJanuary 1967, Respondent's attorneys met with Santaroand the restaurant manager, Robert Hixon, at which timediscussions were held concerning the Union's majoritystatus.Before entering the January 12 meeting, theRespondent determined that it would take the positionthat the Union no longer represented a majority of theemployees in the unit.5Aside from irrelevant detail, there is no materialdispute as to what transpired at the Jaunary 12, 1967,meeting.UnionRepresentativeYeargan began by-presenting a document which apparently covered theUnion's past contract proposals. It is undisputed that atthispointRespondent's attorney, Brackhahn, askedYeargan where he had been during the approximate past8 or 9 months. Yeargan responded that it was none of hisbusiness. After some further discussion along this line,Brackhahn finally advised the union representatives thattheCompany "doubted thatthe unionrepresented amajority of its employees"s and that it would no longerbargain with the Union. The Respondent has continuedto refuse to recognize the Union as the employees' collec-tive-bargaining agent.The Respondent advances two reasons for arriving atits conclusion that the Union had lost its majority status.'The jurisdictional facts are set forthm'The Little Rock Downtowner,Inc ,143 NLRB 887 and 145 NLRB 1286, wherein the Board has previ-ously asserted jurisdiction over this Respondent2 In accordance with the Board certification, I find the above unit to beappropriate for the purposes of collective bargaining Respondent's con-tention that two employees should be excluded from the unit is discussedhereinafter.JThe Respondent's attorneys referred to herein are the same as thosewho represented it in the instant hearing Certain undisputed facts setforth herein, including the bargaining request of Sizemore,are taken fromthe affidavit of Respondent Attorney Brackhahn. (G C Exh 2)As statedin the affidavitof AttorneyBrackhahn,"Ithen [uponreceipt of Sizemore's letter] directed inquiry of Santarowhether ornot he believed that the union represented a majority of his employees atthat time "5Notwithstanding Santaro's testimony that Respondent went to theJanuary 12 meeting with the intent to bargain,the undisputed positiontaken by the Respondent at this meeting,as hereinafter set forth, indicatesto the contrary Moreover,the predetermined position of the Respondent,as reflected in Brackhahn's affidavit, was that "The doubt of the employerin this regard[the alleged lack of majority]was expressed to the represent-atives . . on the 12th day of January 1967^Affidavit ofBrackhahn 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first pertains to the turnover of employees which oc-curred since the Union's certification and the second ispredicated upon Respondent's appraisal of its employees'interest (or lack thereof) in retaining the Union as theirbargaining representative. These are discussed as fol-lows:1.Turnover of employeesWith respect to the turnover of employees, the partiesstipulated that Respondent's records reflect as follows:(1) that the payroll just preceding January 15, 1967, in-cluded the names of four employees who were listed onRespondent's payroll of October 10, 1962;7 (2) that ofthe 36 motel employees (exclusive of restaurant em-ployees) employed on January 12, 1967, 18 were in theCompany's employ on April 8, 1966;8 (3) and that of the29 employees employed in the restaurant on January 12,1967, 12 were on Respondent's payroll as of April 8,1966.92.Respondent's appraisal of the employee's interest inthe UnionInaddition toRespondent's "turnover" defense,Respondent contends that it observed a falling off ofunionactivity at the motel and that this bolstered its con-clusion that the Union no longer represented a majorityof the employees. Innkeeper Santaro and RestaurantManager Hixon were called by the Respondent to testifyconcerning their observations in this regard.In testifying as to his basis for doubting that the Unionhad a majority in January 1967, Santaro began by stating,"Well, we had a large amount of turnover in our staff; alsofrom observing this at our meetings and seeing thenumber of people who were supposedly Union members,Igot the impression that there were not as many Unionmembers as anyone else had thought." Santaro thenstated that he "assumed" that it was "just" the employeeswho attended the bargaining meetings who were membersof the Union. It was thereupon established that Santarohad attended only one bargaining meeting prior to theJanuary 12 meeting, Indeed, a careful study of Hixon'sSantaro further testified that prior to April 8 he observedunion representatives come into the restaurant "at leastevery couple of weeks ... to speak to Laura Tackett orsome in the restaurant." This, he said, did not continueafter April 8.10 However, on cross-examination Santaroconceded that he never was advised that any employeehad withdrawn from the Union or that any employee hadever stated to him that he could not sign up with theUnion; further, that in January 1967, he did not knowwhich of the employees were union members and whichemployees were not.Turning to the testimony of Restaurant Manager Hix-on, I should first note that Hixon impressed me as adistinctly unreliable witness.Much of his testimony wasconfused and rambling, punctuated with conclusions, andfrequently not responsive to the questions put to him.Hixon began his testimony by stating that in about themiddle of December 1966, he noticed that employees inthe restaurant whom he knew to be union members or"sympathizers" were gathering around and talking amongthemselves. He said that, "in order to try to find out whatwas going on, I would go around and police my diningroom, pick up a little piece of paper here and there andwipe off tables, and, of course, they would depart." As helater conceded, all this came to naught for he could nothear what the employees were saying. Also on direct ex-amination Hixon gave conclusionary testimony to the ef-fect that prior to the January 12, 1967, meeting he con-ferred with Santaro and the Company's attorney, duringwhich conference they concluded that of the 23 or 24restaurant employees 6 employees were "positive" unionadherents and that "possibly three or four you might saywere on the fence, who could move either way." Asidefrom the lack of probative value which can be accordedthis testimony, I refer to it here only because it is demon-strative of the manner in which Respondent apparentlyarrived at its conclusion that the Union no longerrepresented a majority of the unit employees. This wasevenmore conclusively demonstrated when Hixonresponded on cross-examination as follows:Q.Now, will you tell me how you arrived at thatfigure?A.Yes sir. During the negotiations in 1965, andalso in early 1966, the members that had been atthese negotiation meetings with the Union that werestillemployed at the Restaurant, numbered in mycount, the ones who had been there and were notwith the company, I came up with the count of sixstillwith the company.Q.These six had participated in negotiations?A.Yes, they had.Q.Now, how did you determine the affiliation ofthe rest of these employees in the Restaurant? If youcan, break them down as to how you separate eachgroup?A.Well, being in the restaurant all of the time andwatching the work, and the interest the people take,it is very easy to determine those who are, or are not.Q.What do you mean by that?A.The people who are interested in the service tothe company and service to the employees. In otherwords, the good workers go right on. Now, I do notmean to say by this that you do not have Union mem-bers who are not good workers -In addition to the foregoing, Hixon testified that anumber of employees told him that they were not mem-bers of the Union. Again, Hixon's testimony in this re-gard was highly confusing and uncertain. He specificallymentioned the names of employees Mary Lou Rogers,Bonnie Hanneman, Rose Garten, and Clara Burns ashaving told him that they did not want anything to do withthe Union. However, he testified that his conversationwith Rogers to this effect occurred on the night of Janua-ry 12, 1967, which was after the meeting whereinRespondent refused to bargain further with the Union.'The election which resulted in the Union's certification was held onOctober 30, 1962 The October 10, 1962,payroll listed the employeesemployedby theRespondent preceding the electionThe recorddoes notreflect the number of employees in the unit at the time of the 1962 elec-tion, although the stipulation of the parties reflects that there were approx-imately 60-65 unit employees employed on January12, 19678 It will be recalled that the last meeting prior to the January 12 meetingoccurred on April 8, 19669The above data was submitted by the Respondent and agreed to bythe General Counsel I have set forth these figures as the only data in therecord relative to the turnover of Respondent's employees10Along this line Santaro testified, "And after the April 8meeting I be-lieve there were only two occasions in which I received a telephone callabout anything pertaining to Union matters[and] the only correspond-enceIcan recallis a telegram I got one time. THE LITTLE ROCK DOWNTOWNER, INC.IIIThis was also true of his conversation with Rose Garten,which he conceded occurred a day or two following theJanuary 12 meeting. Indeed, a careful study of Hixon'sconfused testimony convinces me that his conversationswith Hanneman and Burns, assuming his versions thereofto be true, also occurred at some point after the January12 meeting." In addition, Hixon testified that he had con-versations with other employees who told him as follows:InDecember 1965, Mosella Reed, a cook, stated that"some people" came to her home and stated that she hadDecember 1966, employee Eline Yamitz stated that shehad never been approached by the Union "because shefelt that they understood how she felt anyhow"; thatBobbi McGuthrie told him at unspecified occasions in1966 and 1967 that she was not interested in the Union;and that "back sometime last year" three weekendbusboys (he named Leon Jackson, Ronnie Smith, andNapoleon Dennis) told him they were not interested inthe Union.13 Thus the extent of Hixon's testimony con-cerning his conversation with employees concerning theirlack of interest or membership in the Union.C. Additional Facts; Conclusions as to Respondent'sRefusal To BargainThe issue as to Respondent's asserted good-faith doubtof the Union's majority status is governed by well-established Board and court precedent which the Boardhas recently summarized and reasserted inLaystromManufacturing Co.151 NLRB 1482, 1483 as follows:Absent unusual circumstances, there is an ir-rebuttable presumption that the majority status of acertified union continues for 1 year from the date ofcertification.[Ray Brooks v. N.L.R.B.,348 U.S. 96;Celanese Corporation of America,95 NLRB 664,672.] After the first year the certificate still createsa presumption of majority status, but the presump-tion is normally rebuttable by an affirmative showingthat the union no longer commands a majority.Moreover, where the certificate is a year or more oldan employer may withhold further bargainingwithout violating the Act and insist that the unionreestablish its statutory representative status if, butonly if, he in good faith has a reasonable doubt of theunion's continuing majority.[The Richard W.KaaseCompany,141 NLRB245; Mitchell Standard Cor-poration,140 NLRB 496;The Randall Company, etal., 133 NLRB 289;Celanese Corporation ofAmer-ica, supra.]A showing of such doubt, however, requires morethan an employer's mere assertion of it and morethan proof of the employer's subjective frame ofmind. The assertion must be supported by objectiveconsiderations. The applicable test, as defined in theCelanesecase, is whether or not the objective factsfurnish a "reasonable basis" for the asserted doubt,or, put another way whether or not there are "somereasonable grounds for believing the Union has lostitsmajority status since its certification."In the instant case it is clear that in asserting a good-faith doubt as to the Union's majority status the Respond-ent relies chiefly on the turnover in the number of em-ployees in the unit which occurred during the approxi-mate 4-year period following the Board's certification."However, the Board has held that employee turnover ofitself cannot be a basis for claiming loss of majority. Thus,in theLaystromcase the Board stated: isEmployee turnover standing alone does not pro-vide a reasonable basis for believing that the Unionhad lost its majority since the prior election. TheBoard has long held that new employees will bepresumed to support a union in the same ratio as tothose whom they have replaced.Indeed, the facts in the instant case are stronger than intheLaystromcase, for in theLaystromcase the employerhad enjoyed a good relationship with the Union, it had notcommitted any unfair labor practices, and it finally fileda decertification petition to test the Union's majority. Inthe instant case, however, more than a 2-year delay in thebargaining process between the Respondent and theUnion was incurred as a direct result of Respondent's un-fair labor practices in having refused initially to bargain ingood faith with the Union.16Neither has the Respondent here presented evidencethat its asserted good-faith doubt was predicated uponobjectivefactors, such as knowledge of substantial em-ployee defection from the Union or rejection by them ofthe Union as their collective-bargaining agent. As hereto-forenoted,Manager Santaro admittedly had noknowledge as to the extent of employee membership inthe Union ... nor did he offer any testimony whatsoeverof having witnessed, or having called to his attention, anyemployee dissatisfaction with or rejection of the Union.As to Santaro's subordinate, Restaurant Manager Hixon,even construing his testimony in a light most favorable toi iAs to employeeBurns, itappears from Hixon's testimony that in facthe ascertained that she was "for" rather than "against" the Union Thus,he testified, "Clara Burns told me that she had signed a card a long timeago, and when she told me this at this time, she said that she did not wantanything to do with itOf course, I found out later that she did "(Emphasis supplied )12According to Hixon, Reed did not say whether she had ever joinedthe Union The record does not disclose whether Reed in fact was amember of the Union or notisEmployee Ruby Bolin, whom Hixon also named as having stated thatshe was not interested in the Union, was not in Respondent's employ onJanuary 12, 196714 It was not until after the Union's request to bargain in December1966, that Respondent undertook to ascertain whether the Union main-tained a majority it was at this time that Respondent's attorneys took theinitiative byrequestingmanagement to obtain whatever evidence it couldwith respect to the Union's majority or lack thereof As indicated previ-ously, the attorneys thereafter met withmanagementon two occasionsprior to January 12, 1967, for the purpose of discussing this matter Sig-nificantly, the affidavit of AttorneyBrackhahn cites the percentage ofturnover of employeesas reflectedon the Company's payroll during thepenod in questionas the only reason fordoubting theUnion's majorityAttorneyBrackhahn,who appears to have beenRespondent's principalrepresentativein dealing with the Union duringthe periodmaterial herein,made no mentionin his affidavitthat any alleged employee defection fromthe Union wasa reason for Respondent's refusalto recognize and bargainwith the Union11The courtdenied enforcementof theLaystromcaseN L R B vLaystromManufacturing Co ,359 F 2d 799 (C A 7) However theBoard has indicated that itwill continue to follow theLaystromdoctrineSeeQuaker Tool & Die, Inc,162 NLRB 1307,Palmer Asbestos &Rubber Corp,160 NLRB 723,M FA Oil Company,162 NLRB 1071;U S Gypsum Co,157 N LRB 65216As previously noted, the Union was certified on November 7, 1962The court's decision enforcing an order of the Board directing the Re-spondent to bargain in goodfaithwith the Uniondid not issue untilMarch 5, 1965N L R B. v. Little Rock Downtowner, supra 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent, it reflects that during a period includingmore than a year prior to January 12, 1967, only some4-6 of the 60-65 unit employees expressed to him a disin-terest in the Union. Surely, this expression from such anexceedingly small percentage of the unit employees is notground for assuming that a substantial number of themwere disenchanted with or had defected from the Union,and I so find. Interestingly enough, Hixon testified that inlateDecember 1966, or early January 1967, he receivedcomplaints from several customers to the effect that thewaitresses were congregating and talking in the diningroom and that he "suspected" that they were talkingabout the Union. He thereupon found it necessary towarn them about engaging in such activity during workinghours. Rather than reflecting employee abandonment ofthe Union, Hixon's own testimony would seem to in-dicate that union activity among the restaurant employeesin fact was still very much alive.In sum, and in view of all the foregoing, I conclude andfind that Respondent has not met the test for establishinga good-faith doubt which is sufficient to override its statu-torybargaining obligation." Accordingly, I find that byrefusing to recognize and bargain with the Union on andafter January 12, 1967, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.D. Independent Violationsof Section 8(a)(5) and (1) ofthe ActIt is undisputed that on January 1, 1966, the Respond-ent unilaterally, without notice to or consultation withthe Union, granted wage increases to H. D. Becker, amaintenance employee, and Climmie Stewart, a porter.Becker's monthly wages were increased from $100 to$120 and Stewart's daily rate was increased from $10.80to $12. Respondent apparently defends this action on theground that Union Representative Earl Yeargan was notactive in representing the Local at this time. However,the evidence reflects that Yeargan was still in the LittleRock area during this period and the Respondent hasshown no reason why it could not contact him or someother union representative for the purpose of negotiatingthe wage rates of these employees. Indecd, InnkeeperSantaro, who granted the wage increases in question, as-serted that in the months prior to the April 8, 1966, meet-ing, he frequently observed union officials come to themotel and speak to the employees. I find Respondent'sdefense, as aforesaid, to be lacking in merit. Accordingly,Ifind merit to the complaint's allegation that Respond-Although the Union may have been negligent in pursuing its bargain-ing rights,thiswas not a valid basis for the Respondent's refusing to bar-gainLitho-Graphic Press, Inc , supraUnless shown to the contrary byobjective considerations,which the Respondent has not shown here, thepresumption of the Union's majority status continued11At the hearing the Respondent attempted,but admittedly failed, toestablish that Becker was a supervisor within the meaningof the Act. Ialso reject as without merit Respondent's contention that Becker andLaura Tackett, the latter a desk clerk, should be excluded from the unit forthe asserted reason that they do not have a "community of interest withthe other unit employees"Suffice it to note that(I) there is no evidencethat Respondent has ever raised any issue concerning the exclusion ofthese employees from the unit during the 4 years pnor to the instant case,and that(2) the Respondent has not established that the routine duties ofthese employees are such that they should be excluded from the unit10Although there was some discussion concerning the Union duringthis conversation,there is no allegation in the complaint that Santaro en-gaged in any type of coercive conduct on this occasion Moreover, I wasent's actionin grantingthe aforesaid unilateral wage in-creases, without prior consultation with the employees'bargaining representative, was violative of Section 8(a)(5)and (1) of the Act.N.L.R.B. v. Benne Katz,369 U.S.736.18The complaint also alleges that the Respondent bar-gained directly and individually with employees in theunit on February 28 and March 7, 1966, in violation ofSection 8(a)(1) and (5) of the Act. Laura Tackett, thedesk clerk, testified that she had a discussion with San-taro on February 28 in which he stated,inter alia,that"he would like to give me and Sallie Berryman some extraduties."19 It is undisputed that on March 7, 1966, Santarospoke to Tackett and Sallie Berryman, the latter also adesk clerk, concerning the possibility of giving them extraduties, together with additional compensation therefor.However, Berryman credibly testified that Santaro alsotold them he would have to take the matter up with theCompany's regional manager and the Union before anysuch changes could become effective.20While thetestimony is somewhat confused as to what happenedthereafter, it is undisputed that the Union and theRespondent discussed the Tackett-Berryman situation asthe next bargainingmeeting;itappears that the Unionagreed to the additional duties but not to the extracompensation.21 Upon consideration of the foregoing, Ifail to see where Santaro's preliminary discussions withthe two desk clerks where he indicated the possibility ofgranting them additional duties and additional compensa-tion (but not before prior consultation with the Union)constituted individual bargaining with the employees inviolation of the Act. I shall, accordingly, recommend thatthis allegation in the complaint be dismissed.The complaint further alleges that in latter January1967, the Respondent unilaterally changed the workinghours and days of its employees without notice to or bar-gainingwith the Union. That Respondent in fact madesuch changes with respect to a number of its employeesfollowing Respondent's refusal to bargain on January 12,1967, is undisputed.22 Inasmuch as I have found that theUnion remained the bargaining agent when such changeswere made, I find that by taking such unilateral action theRespondent further violated Section 8(a)(5) and (1) of theAct.23Finally, the complaint alleges that Restaurant ManagerHixonengaged inconduct independently violative of Sec-tion 8(a)(l) of the Act. Relative to this allegation, ClaraBurns, a dishwasher, testified without contradiction thatin the middle of February 1967, Hixon came up to herand employee Eleanor Barbridge while they were atunder the impression that Tackett tended to exaggerate her testimony Ido not credit her testimony,which Santaro denied, that during the courseof this conversation Santaro volunteered to give her a $500 loan20 It was Tackett's testimony that, "He [Santaro]mentioned that hedid not know whether he would go through the Union or through the Com-pany, and that he was also going to Shreveport to talk to Mr Kessler [theregional manager] "21Tackett testified that she was given the extra duties pnor to the bar-gaining meeting in which this was discussed Santaro testified that no suchaction was taken until after the meeting I credit the testimony of Santaroin this regard22The uncontroverted and credited testimony of employees ClaraBurns andOwlie Gundy23 In a previous case, the Board found that the Respondent committedsimilar violations of the Act by unilaterally granting wage increases and byunilaterally changing working conditions of certain employeesThe LittleRock Downtowner,145 NLRB 1286 THE LITTLE ROCK DOWNTOWNER, INC.113work and asked if they had signed a union card onthe job. Elizabeth Bray, a waitress, testified withoutcontradiction that on January 15, 1967, Hixon ap-proached her and three other waitresses as they werestanding together in the dining room during a slackperiod.According to the credited testimony of Bray,Hixon stated that "he was tired of us girls talking thisUnion business, and furthermore it would not do us anygood if we did belong to the Union and that he did notwant to hear it any more on the floor." Assuming thesituation warranted Hixon in warning the employees notto engagein unionactivities while they were working'24Ifind that Hixon's further statement that it would not dothe employees any good to join the Union, particularly inthe context of Respondent's unlawful refusal to bargainwith the Union 3 days earlier, was violative of Section8(a)(1) of the Act. I further find that Hixon's unexplainedquestioning of Burns and Barbridge as to whether theyhad signeda unioncard was likewise violative of Section8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, it will be recommended thatRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.In view of the extent of the unfair labor practices foundherein and in view of the commission by the Respondentof similar unfair labor practices in the recent past, I shallrecommend that the Respondent cease and desist from in-fringing in any manner upon the rights guaranteed em-ployees by Section 7 of the Act.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7) of theAct.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with, restraining,and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of theAct, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.All regular full-time and part-time employees of theCompany employed at its Little Rock, Arkansas, place ofbusiness including front office employees, porters,cleanup men, maids, waitresses, cooks, cashiers, dish-washers, potwashers, and room service employees, ex-cludingofficeclericalemployees, professional em-ployees,watchmen and guards, and supervisors asdefined in the Act constitutea unitappropriate for collec-tive bargaining within the meaning of Section 9(b) of theAct.5.At all times since November 7, 1962, the Union hasbeen, and now is, the exclusive representative of the em-ployees in the said unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.6.By refusing on and since January 12, 1967, to bar-gain collectively with the Union as the representative ofthe employees in the above unit, and by unilaterally in-stituting wage increases and changing the hours of its em-ployees without notice to or consulting with the Union,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law, and pursuant to Section 10(c) of the Act, itisrecommended that Respondent, The Little RockDowntowner,Inc., its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Hospital-Hotel-Motel,Restaurant Employees Union, Local 200,Hotel & Restaurant Employees and Bartenders Interna-tional Union,AFL-CIO,as the exclusive representativeof all employees in the appropriate bargaining unitdescribed hereinabove.(b)Unilaterally instituting changes in wages, rates ofpay, hours, or other terms and conditions of employmentof its employees in the above-described appropriate unitwithout first notifying and consulting with the Union.(c)Coercivelyinterrogating and threatening its em-ployees, thereby interfering with, restraining,and coerc-ing its employees in the conduct of activities protected bythe Act.(d) In any manner interfering with,restraining, orcoercing employees in the exercise of the rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of all em-ployees in the appropriate unit, and embody in a signedagreement any understanding reached.(b)Post at its motel in Little Rock,Arkansas, copiesof the attached notice marked "Appendix."25Copies ofsaid notice,to be furnished by the Regional Director forRegion 26, after being duly signed by the Respondent's"As previously noted, Hixon testified that he warned employees afterreceiving complaints from customers that the waitresses were congregat-ing and talking in the dining room15 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 114DECISIONS OF NATIONALrepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.26IT IS FURTHER RECOMMENDED that the complaint bedismissed as to any violations alleged but not hereinfound.xe In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order,what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT interrogate our employees concern-ing their union activities, sympathies, or member-ship.WE WILL NOT tell our employees that it will not dothem any good to join the Union.WE WILL NOT refuse to bargain collectively withHospital-Hotel-Motel,RestaurantEmployeesUnion, Local 200, Hotel & Restaurant Employeesand Bartenders International Union, AFL-CIO, asLABOR RELATIONS BOARDthe exclusive representative of all the employees inthe bargaining unit described below.WE WILL NOT change hours, wages, working con-ditions, or other terms of employment of our em-ployees in the unit described below without first noti-fying and consulting with the above-named union.WE WILL, upon request, bargain with the above-named Union as the exclusive bargaining representa-tiveof our employees in the appropriate unitdescribed below, and, if an understanding is reached,embody such understanding in a signed agreement.The appropriateunit is:All regular full-time and part-time employeesemployed at our motel in Little Rock, Arkansas,includingfrontofficeemployees,porters,cleanup men, maids, waitresses, cashiers, dish-washers, potwashers, room service employees,excluding office clerical employees, professionalemployees, watchmen and guards, and super-visors as defined in the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the Act.THE LITTLE ROCKDOWNTOWNER, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 746 FederalOffice Building, 167 North Main Street, Memphis, Ten-nessee 38103, Telephone 534-3161.